   Case: 4:20-cv-01822-NAB Doc. #: 6 Filed: 05/28/21 Page: 1 of 11 PageID #: 11




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                        )
                                                   )
           Plaintiff,                              )
                                                   )
      V.                                           )           No. 4:20-CV-1822-NAB
                                                   )
ERDCC, et al.,                                     )
                                                   )
           Defendants.                             )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the application of self-represented plaintiff Joseph

Michael Devon Engel, an incarcerated person at Missouri Eastern Correctional Center, to proceed

in the district court without prepayment of fees and costs. For the reasons explained below, the

Court will allow plaintiff to proceed without prepaying fees or costs, and will assess an initial

partial filing fee of$7.03. Additionally, the Court will dismiss the complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

                                         Initial Filing Fee

       Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action without prepaying

fees and costs is required to pay the full amount of the filing fee. If the prisoner has insufficient

funds in his prison account to pay the entire fee, the Court must assess and, when funds exist,

collect an initial partial filing fee of 20 percent of the greater of ( 1) the average monthly deposits

in the prisoner's account, or (2) the average monthly balance in the prisoner's account for the prior

six-month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month's income credited to the prisoner's

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these
    Case: 4:20-cv-01822-NAB Doc. #: 6 Filed: 05/28/21 Page: 2 of 11 PageID #: 12



monthly payments to the Clerk of Court each time the amount in the prisoner's account exceeds

$10, until the filing fee is fully paid. Id

        Plaintiffs application to proceed in the district court without prepaying fees or costs, which

is contained within the body of his complaint, states that he receives $5 per month at Eastern

Reception Diagnostic Correctional Center ("ERDCC"). 1 Plaintiffs certified account statement

submitted as required by 28 U.S.C. § 1915(a)(2), however, shows that he received an average of

$35.13 per month from August, 2020 through December, 2020. Based on plaintiffs certified

account statement, the Court will grant plaintiffs application to proceed in the district court

without prepaying fees or costs and will assess an initial partial filing fee of $7.03, which is twenty

percent of his average monthly deposit.

                                              Legal Standard

       Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court may dismiss a complaint filed without

prepaying fees and costs if it is frivolous, malicious, fails to state a claim upon which relief may

be granted, or seeks monetary relief from a defendant who is immune from such relief. An action

is frivolous if "it lacks an arguable basis in either law or in fact." Neitzke v. Williams, 490 U.S.

319, 328 (1989). Dismissals on this ground should only be ordered when the legal theories are

"indisputably meritless," or when the claims rely on "clearly baseless" factual allegations. Denton

v. Hernandez, 504 U.S. 25, 31 (1992). "Clearly baseless" factual allegations include those that are

"fanciful," "fantastic," and "delusional." Id at 32-33 (quoting Neitzke, 490 U.S. at 325,327). "As

those words suggest, a finding of factual frivolousness is appropriate when the facts alleged rise

to the level of the irrational or the wholly incredible, whether or not there are judicially noticeable

facts available to contradict them." Id at 33.


1
 Although plaintiff is currently incarcerated at MECC, at all times relevant to his complaint he
was incarcerated at ERDCC.
                                                   -2-
   Case: 4:20-cv-01822-NAB Doc. #: 6 Filed: 05/28/21 Page: 3 of 11 PageID #: 13




        An action is malicious when it is undertaken for the purpose of harassing the named

defendants rather than vindicating a cognizable right. Spencer v. Rhodes, 656 F. Supp. 458, 461-

63 (E.D. N.C. 1987), aff'd 826 F.2d 1061 (4th Cir. 1987). An action can also be considered

malicious if it is part of a longstanding pattern of abusive and repetitious lawsuits~ In re Billy Roy

Tyler, 839 F.2d 1290, 1293 (8th Cir. 1988) (per curiam). When determining whether an action is

malicious, the Court need not consider only the complaint before it, but may consider the plaintiffs

other litigious conduct. Cochran v. Morris, 73 F .3d 1310, 1316 (4th Cir. 1996).

       A complaint fails to state a claim upon which relief may be granted if it fails to plead

"enough facts to state a claim to relief that is plausible on its face." Bell At/. Corp. v. Twombly,

550 U.S. 544,570 (2007). A claim is facially plausible when the plaintiff "pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a

plausible claim for relief is a context-specific task that requires the reviewing court to draw upon

judicial experience and common sense. Id. at 679. The court must assume the veracity of well-

pleaded facts, but need not accept as true "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements." Id. at 678 (citing Twom_bly, 550 U.S. at 555).

                                          The Complaint

       Plaintiff identifies himself as a sovereign citizen, and he states he is a civilly-committed

detainee. Review of publicly-available records, however, shows he is actually a convicted and

sentenced state prisoner. The complaint is handwritten on two sheets of notebook paper, although

it loosely tracks the Court's form Prisoner Civil Rights Complaint. Plaintiff titled the complaint

"Prisoner Civil Rights Complaint Under 42 U.S.C. 1983." (ECF No. 2 at 1). In his case caption,

plaintiff lists sixteen defendants, all of whom are either institutions or unnamed individuals,

including ERDCC, Senator MO, House Rep Mo, governor, Assist Att General, Superintendent,

                                                 -3-
   Case: 4:20-cv-01822-NAB Doc. #: 6 Filed: 05/28/21 Page: 4 of 11 PageID #: 14




Warden, Corizon, etc.         He sues all sixteen defendants in both their individual and official

capacities.

           Plaintiffs statement of his claim, in full, is as follows:

           This is in regards to refusing medical treatment over my back deteriorating joint
           [disease] over my blood sugars bottoming out over digestive system they do
           nothing the[y] got 20 years ofme coming to D.O.C. and history of all these issues
           won't do nothing. This is [individual] lawsuits on each chain of command for each
           amount then [and] overall one for 1 trillion plus each one what I got down.

Id at 2.

           For relief, plaintiff seeks amounts written next to each defendant's title. For example, he

seeks $600 million from Senator, Missouri; $800 million from House of Representatives,

Missouri; $1 billion from Governor, Missouri; $4 billion from Lieutenant Governor, Missouri; $8

billion from Assistant Attorney General, Missouri; $16 billion from the Attorney General; $32

billion from MDOC; $64 billion from director, etc.               These amounts continue to increase

exponentially until plaintiff reaches defendant Corizon Director, from whom he seeks $800 billion.

In addition, plaintiff requests:

        Each family member gets a Acom Account with 5 million dollars in it. Jason Hill
        and each family member gets Acorns account with million.

Id at 2.

           The complaint is one of more than 130 similar complaints plaintiff has filed in this Court

since September of 2020, alleging that his civil ·rights have been violated by the MDOC and its

facilities and employees, and state political leaders. Plaintiff typically identifies the individual

defendants using the same or similar generic titles that appear in the instant complaint, and the

nature of his claims and his demands for relief are roughly the same. To date, the complaints that

have been reviewed pursuant to 28 U.S.C. § 1915(e)(2) have been dismissed. For complaints filed




                                                     -4-
   Case: 4:20-cv-01822-NAB Doc. #: 6 Filed: 05/28/21 Page: 5 of 11 PageID #: 15




after December 22, 2020, plaintiff is subject to the prisoner three-strikes rule of 28 U.S.C. §

1915(g).

                                              Discussion

         The complaint is subject to dismissal. Plaintiff seeks monetary relief from Missouri state

entities such as the MDOC and divisions and facilities thereof. Such a suit is effectively a suit

against the State of Missouri. "Section 1983 provides for an action against a 'person' for a

violation, under color of law, of another's civil rights." McLean v. Gordon, 548 F.3d 613, 618

(8th Cir. 2008). The State of Missouri and its agencies are not "persons" within the meaning of§

1983. See Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989), Alsbrook v. City of

Maumelle, 184 F.3d 999, 1010 (8th Cir. 1999). Additionally, the "Eleventh Amendment protects

States and their arms and instrumentalities from suit in federal court." Webb v. City ofMaplewood,

889 F.3d 483,485 (8th Cir. 2018); see also Egerdahl v. Hibbing Cmty. Coll., 72 F.3d 615, 618-19

(8th Cir. 1995) ("Generally, in the absence of consent a suit in which the State or one of its agencies

or departments is named as the defendant is proscribed by the Eleventh Amendment."). The

Eleventh Amendment bars suit against a state or its agencies for any kind of relief, not merely

monetary damages. Monroe v. Ark. State Univ., 495 F.3d 591, 594 (8th Cir. 2007) (stating that

district court erred in allowing the plaintiff to proceed against state university for injunctive relief,

and remanding matter to district court for dismissal). Neither well-established exception to

Eleventh Amendment immunity apply. See Barnes v. State ofMissouri, 960 F.2d 63, 64 (8th Cir.

1992).

         Plaintiff also seeks monetary relief from numerous individuals he identifies using only

generic titles. Generally, fictitious parties may not be named as defendants in a civil action. Phelps

v. United States, 15 F.3d 735, 739 (8th Cir. 1994). An action may proceed against a party whose

name is unknown, however, if the complaint makes sufficiently specific allegations to permit
                                                  -5-
   Case: 4:20-cv-01822-NAB Doc. #: 6 Filed: 05/28/21 Page: 6 of 11 PageID #: 16




identification of the party after reasonable discovery. Munz v. Parr, 758 F.2d 1254, 1257 (8th Cir.

1985). Here, plaintiff has made no specific factual allegations regarding any of the individual

defendants identified by generic titles, such that their identities could be ascertained .after

reasonable discovery.     His allegations span twenty years and the individuals occupying the

defendants' positions, e.g., Senator, Governor, Attorney General, etc., have changed multiple

times. This action therefore cannot proceed against the fictitious defendants. See Estate of

Rosenberg v. Crandell, 56 F.3d 35, 37 (8th Cir. 1995) (suit naming "various other John Does to

be named when identified" not permissible).

       Additionally, to the extent the individuals are employees or officials of the State of

Missouri, plaintiffs claims are subject to dismissal.        Official capacity claims against such

individuals are actually "against the governmental entity itself." See White v. Jackson, 865 F.3d

1064, 1075 (8th Cir. 2017). Thus, a "suit against a public employee in his or her official capacity

is merely a suit against the public employer." Johnson v. Outboard Marine Corp., 172 F .3d 531,

535 (8th Cir. 1999). See also Elder-Keep v. Aksamit, 460 F.3d 979, 986 (8th Cir. 2006) (a "suit

against a public official in his official capacity is actually a suit against the entity for which the

official is an agent"). As such, the official capacity claims against the State official defendants are

actually claims against the State itself. However, as noted above, plaintiff cannot sue the State of

Missouri under 42 U.S.C. § 1983 because the State is not a "person" for purposes of the statute.

See Will, 491 U.S. at 71 (asserting that "neither a State nor its officials acting in their official

capacity are 'persons' under § 1983"). Furthermore, "[a] claim for damages against a state

employee in his official capacity is barred under the Eleventh Amendment." See Andrus ex rel.

Andrus v. Arkansas, 197 F.3d 953,955 (8th Cir. 1999).




                                                 -6-
   Case: 4:20-cv-01822-NAB Doc. #: 6 Filed: 05/28/21 Page: 7 of 11 PageID #: 17




       Plaintiffs individual capacity claims against the individual defendants are also subject to

dismissal. Liability in a§ 1983case is personal, Frederickv. Motsinger, 873 F.3d 641,646 (8th

Cir. 2017), and a defendant can be held liable only for his or her own misconduct. S.M v.

Krigbaum, 808 F.3d 335,340 (8th Cir. 2015). As such,§ 1983 liability "requires a causal link to,

and direct responsibility for, the deprivation of rights." See Mayorga v. Missouri, 442 F.3d 1128,

1132 (8th Cir. 2006) (quoting Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990)). To that

end, a plaintiff must allege facts connecting the defendant to the challenged conduct. See Bitzan

v. Bartrujf, 916 F.3d 716, 717 (8th Cir. _2019).

       Here, plaintiff has alleged no facts permitting the inference that any individual did or failed

to do anything that amounted to a violation of any of his federally-protected rights. Indeed, the
                                            l


only specific information plaintiff provides regarding each individual is the amount of money he

seeks. Simply listing a person as a defendant is insufficient to establish his or her personal

responsibility. See Allen v. Purkett, 5 F.3d 1151, 1153 (8th Cir. 1993) (agreeing with district court

dismissal of two defendants who were named as defendants in the complaint, but who had no

factual allegations made against them); Krych v. Hvass, 83 F. App'x 854, 855 (8th Cir. 2003)

(affirming dismissal of pro se complaint against defendants who were merely listed as defendants

in the complaint and there were no allegations of constitutional harm against them).

       Under the Eighth Amendment, the government has an obligation to provide medical care

to those whom it is punishing by incarceration. Estelle v. Gamble, 429 U.S. 97, 103 (1976). To

demonstrate constitutionally inadequate medical care, the inmate must show that a prison official's

conduct amounted to deliberate indifference. Dulany v. Carnahan, 132 F.3d 1234, 1237-38 (8th

Cir. 1997). To establish deliberate indifference, a plaintiff must prove that he suffered from an

objectively serious medical need, and that prison officials actually knew of and disregarded that



                                                   -7-
   Case: 4:20-cv-01822-NAB Doc. #: 6 Filed: 05/28/21 Page: 8 of 11 PageID #: 18




need. Roberts v. Kopel, 917 F.3d 1039, 1042 (8th Cir. 2019). See also Hamner v. Burls, 937 F.3d

1171, 1177 (8th Cir. 2019). "A serious medical need is one that has been diagnosed by a physician

as requiring treatment, or one that is so obvious that even a layperson would easily recognize the

necessity for a doctor's attention." Coleman v. Rahija, 114 F .3d 778, 784 (8th Cir. 1997).

Deliberate indifference can include the intentional denial or delay of access to medical care, or the

intentional interference with treatment or prescribed medication. Vaughn v. Lacey, 49 F.3d 1344,

1346 (8th Cir. 1995).

       To prevail under this standard, an inmate must demonstrate that a prison health care

provider's actions were "so inappropriate as to evidence intentional maltreatment or a refusal to

provide essential care." Jackson v. Buckman, 756 F.3d 1060, 1066 (8th Cir. 2014). As such,

"deliberate indifference requires a highly culpable state of mind approaching actual intent."

Kulkay v. Roy, 847 F.3d 637, 643 (8th Cir. 2017). Thus, a showing of deliberate indifference

requires more than a mere disagreement with treatment decisions and is greater than gross

negligence. Gibson v. Weber, 433 F.3d 642, 646 (8th Cir. 2006).

       Liberally construed, plaintiffs complaint alleges defendants were deliberately indifferent

to his deteriorating joint disease and his blood sugar levels over the course of his twenty-years'

incarceration within the MDOC. Plaintiff does not allege, however, that any particular defendant

actually knew of and disregarded these needs. He alleges no date on which any medical condition

was apparent but was not treated. He mentions no defendant who failed to provide any medical

care. Plaintiffs vague allegations, spanning the course of twenty years, fail entirely to meet the

standard for alleging deliberate indifference, i.e., that he had a serious medical need requiring

medical attention and was intentionally denied treatment by a defendant. Vaughn v. Lacey, 49

F.3d 1344, 1346 (8th Cir. 1995).



                                                -8-
   Case: 4:20-cv-01822-NAB Doc. #: 6 Filed: 05/28/21 Page: 9 of 11 PageID #: 19



       Additionally, to the extent his allegations arise out of conduct occurring more than five

years before the filing of the complaint, these allegations are barred by the five-year statute of

limitations applicable to § 1983 claims. There is no statute of limitations contained within 42

U.S.C. § 1983; however, the United States Supreme Court "has held that§ 1983 claims accruing

within a particular state should be governed by that state's statute of limitations governing

personal-injury claims." Walker v. Barrett, 650 F.3d 1198, 1205 (8th Cir. 2011). Thus, for cases

arising in Missouri, the five-year statute of limitations for personal injury actions found in Mo.

Rev. Stat.§ 516.120(4) applies to§ 1983 actions. Sulikv. Taney Cty., Mo., 393 F.3d 765, 767 (8th

Cir. 2005). Assuming plaintiff had properly pleaded a claim for failure to treat a serious medical

need, his complaint still fails be.cause it includes fifteen years of alleged constitutional violations

that are barred by the statute of limitations. Having thoroughly reviewed and liberally construed

the complaint, the Court has determined it is subject to dismissal because it fails to state a claim

upon which relief may be granted.

       The complaint is also subject to dismissal because it is frivolous. Plaintiff bases his

entitlement to relief, at least in part, upon his asserted status as a "sovereign citizen." Arguments

based upon sovereign citizen ideology have been summarily rejected as frivolous and irrational in

the Eighth Circuit and in other federal courts around the nation. See United States v. Hart, 701

F.2d 749, 750 (8th Cir. 1983) (rejecting a jurisdictional challenge based upon the defendant's

argument he was a sovereign citizen); United States v. Sterling, 738 F .3d 228, 233 n.1 (11th Cir.

2013); United States v. Benabe, 654 F.3d 753, 761-67 (7th Cir. 2011) (describing the conduct of a

"sovereign citizen" and collecting cases rejecting the group's claims as frivolous, and

recommending that "sovereign citizen" arguments "be rejected summarily, however they are

presented."). Plaintiff also asserts he is entitled to recover thousands of trillions of dollars in



                                                 -9-
  Case: 4:20-cv-01822-NAB Doc. #: 6 Filed: 05/28/21 Page: 10 of 11 PageID #: 20



damages. The Court concludes that plaintiffs demands rise to the level of the irrational or the

wholly incredible, and are therefore "clearly baseless" under the standard articulated in Denton,

504 U.S. 25.

       It also appears this action is subject to dismissal because it is malicious. As noted above,

this action is one of more than 130 complaints plaintiff has recently filed in this Court against the

MDOC and divisions and facilities thereof including the ERDCC, as well as individual defendants

identified using the same generic titles that appear in the instant complaint. Plaintiff submitted the

pleadings in bulk, and stated he intended each set of pleadings be docketed as an individual civil

action. It therefore appears plaintiff filed this action as part of a general campaign of harassment,

not as a legitimate attempt to vindicate a cognizable right. See Spencer, 656 F. Supp. at 461-63

(an action is malicious when it is undertaken for the purpose of harassing the named defendants

rather than vindicating a cognizable right); see also In re Tyler, 839 F.2d at 1293 (an action can be

considered malicious if it is part of a longstanding pattern of abusive and repetitious lawsuits);

Cochran, 73 F.3d at 1316 (determining that the court may consider the plaintiffs other litigious

conduct when finding a complaint to be malicious).

       Having considered the instant complaint, as well as plaintiffs recent history of engaging

in abusive litigation practices, the Court concludes that it would be futile to permit plaintiff leave

to file an amended complaint in this action. The Court will therefore dismiss this action under 28

U.S.C. § 1915(e)(2)(B).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs application to proceed in the district court

without prepayment of fees or costs, which is contained in the body of the complaint, is

GRANTED.



                                                -10-
  Case: 4:20-cv-01822-NAB Doc. #: 6 Filed: 05/28/21 Page: 11 of 11 PageID #: 21




       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $7.03

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C. §

1915(e)(2)(B).

       A separate Order of Dismissal will accompany this Memorandum and Order.

       Dated this   ;2./(ff,,, day of   f1 c-- y          , 2021.
                                              (




                                                    STEP ENN. LIMBAU_. H, JR.
                                                    SENIOR UNITED STATES DISTRICT JUDGE




                                                   -11-
